Citation Nr: 0804513	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-38 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for numbness, left hand 
secondary to Reiter's syndrome.

2.  Entitlement to service connection for numbness, right 
hand secondary to Reiter's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1981 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In his VA form 9 dated October 2004, the veteran appeared to 
raise a claim for service connection for a spondylitic 
cervical spine disorder secondary to Reiter's syndrome.  The 
Board refers this matter to the RO for appropriate 
development and adjudication.

In his VA form 9, the veteran also requested a personal Board 
hearing.  In correspondence dated October 2007, the RO asked 
the veteran to clarify his request for a hearing.  The letter 
indicated that if the veteran did not respond within 30 days, 
the Board would assume that he did not want a hearing and 
proceed accordingly.  The veteran did not respond to the 
letter, and the Board assumes that his request for a hearing 
has been withdrawn.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In January 2008, the veteran waived RO consideration of his 
additional evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The competent medical evidence of record does not 
demonstrate that the veteran currently has left hand 
numbness.

3.  The competent medical evidence of record does not 
demonstrate that the veteran currently has right hand 
numbness.


CONCLUSION OF LAW

1.  Left hand numbness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  Right hand numbness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2004 and November 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in September 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the. disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, the veteran reported in his October 1980 entry 
examination that he had swollen or painful joints and 
arthritis, rheumatism, or bursitis before entering active 
duty.  The examiner noted a five-year history of arthritis 
confirmed by X-ray.  In January 1982, a service treatment 
record stated that the veteran was being followed for 
Reiter's Syndrome.  A service treatment record from 
August 1982 indicated that three weeks previously, the 
veteran had been involved in a car accident.  The veteran 
said he experienced two hours of left arm numbness after the 
accident which went away.  In June 1984, a service examiner 
noted inflammation and arthritis in the third proximal 
interphalangeal joint and metacarpophalangeal joint of his 
left hand.  A medical board examination in August 1984 
revealed that the veteran had swelling about the middle 
finger joints of his left hand.  He couldn't close his hand 
to make a fist.  Service treatment records are silent for any 
complaints of right hand numbness.  In November 1984, a 
physical evaluation board recommended that the veteran be 
separated from active duty.  The board gave a diagnosis of 
Reiter's syndrome, existed prior to service with service 
aggravation.

A VA arthritis exam dated May 1985 made no findings regarding 
the veteran's hands.  In September 1985, the veteran was 
granted service connection for multiple joint 
arthritis/Reiter's syndrome with an initial evaluation of 20 
percent.  This evaluation was based on the veteran's service 
treatment records and the May 1985 VA exam.

On VA examination in July 1986, the examiner noted normal 
range of motion in all joints of the upper extremities.  A VA 
treatment record from December 1996 stated that the veteran 
had experienced tingling and numbness in his fingers and 
hands, but after 15-20 minutes, the symptoms resolved.  In 
November 1997, the veteran reported to a VA nurse that he 
could not pick up anything with his left hand.

The veteran stated in March 2002 that he presently 
experienced numbness in his hands.

A private electromyography (EMG) report from May 2002 yielded 
normal findings of the bilateral upper limbs.  During a VA 
joints exam in July 2004, the examiner reviewed the May 2002 
EMG and confirmed that it was within normal limits.  The 
examiner also stated that the veteran previously had 
experienced numbness in his hands, but it appeared to have 
resolved a year previously.

A VA treatment record from February 2006 indicated that the 
veteran had no licalining neurological signs, no pronator 
drift, no facial asymmetry, no speech impediment, and no 
motor weakness.  A separate February 2006 VA treatment record 
indicated that the veteran's grips were equal and strong.

Analysis

Based on the evidence of record, the Board finds that the 
competent medical evidence of record does not demonstrate 
that the veteran currently has left hand or right hand 
numbness.  The most recent VA treatment records indicate that 
the veteran has a strong grip and no neurological 
impediments.  The May 2002 EMG report revealed normal 
findings.  Without a current diagnosis of left or right hand 
numbness, service connection cannot be granted on either a 
direct or secondary basis.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that the veteran has complained of left and 
right hand numbness and finds that he is competent to report 
his symptoms.  However, while the veteran may sincerely 
believe he has bilateral hand numbness secondary to his 
Reiter's syndrome, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to service connection for numbness, left hand as 
secondary to the service-connected disability of Reiter's 
syndrome is denied.

Entitlement to service connection for numbness, right hand as 
secondary to the service-connected disability of Reiter's 
syndrome is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


